Citation Nr: 1213284	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral leg condition, to include as secondary to a low back condition, or in the alternative, as due to exposure to herbicides, hazardous chemicals and/or parasites.

2.  Entitlement to service connection for a right shoulder condition. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from June 1969 to January 1972 and from November 1990 to July 1991 with additional periods of ACDUTRA and INACDUTRA in the United States Army Reserves.  He is in receipt of the Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (the RO). 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Nashville RO in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In December 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a January 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent and probative evidence of record associates the Veteran's currently diagnosed bilateral leg condition to his military service.

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed right shoulder condition and his military service.


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed bilateral leg condition was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A right shoulder condition was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral leg condition, to include as secondary to a low back condition, or in the alternative, as due to exposure to herbicides, hazardous chemicals and/or parasites as well as for a right shoulder condition.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in December 2010, the Board remanded these claims and ordered the AMC to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), request that the Veteran submit evidence to include copies of service treatment records in his possession as well as identify treatment for his claims on appeal, request all copies of the Veteran's service treatment records, and schedule the Veteran for a VA examination with respect to his bilateral leg condition and right shoulder condition and associate a report of  the examination with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, the AMC contacted the Veteran via a letter dated in March 2011 requesting that he submit evidence in support of his claims on appeal to include copies of service treatment records in his possession.  Further, the AMC contacted the service department in January 2011, requesting all of the Veteran's available service treatment records.  Thereafter, the Veteran was afforded a VA examination in March 2011 for his bilateral leg condition and right shoulder condition, and a report of examination was associated with his claims folder.  The Veteran's bilateral leg condition and right shoulder condition claims were readjudicated via the January 2012 SSOC.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in January 2008, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, photographs, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in March 2011.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in July 2010.

Accordingly, the Board will proceed to a decision.

Service connection for a bilateral leg condition

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to element (1), current disability, the competent medical evidence of record indicates a diagnosis of elephantiasis verrucosanostrom of the legs.  See the March 2011 VA examination report.  Hickson element (1) is therefore met.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran has variously asserted that he suffers from tingling and numbness (neurological manifestations) as well as swelling and scaling (skin manifestations) which are possibly secondary to his exposure to parasites during his service assignments in Southeast and/or Southwest Asia in 1991.  See the July 2010 Board hearing transcript, page 11; see also the March 2011 VA examination report.  Although the Veteran's service treatment records during his period of military service in Southeast and Southwest Asia do not document treatment specifically related to exposure to parasites, the Veteran's service records reflect that he served in Saudi Arabia, and thus, exposure to parasites is plausible.  Additionally, the Veteran is a veteran of combat who received the Purple Heart.  As such, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) apply with respect to the Veteran's contention that he was exposed to parasites during his period of service in Southwest Asia.  The Board considers his statements regarding exposure to parasites to be credible and consistent with his combat military service.  

With respect to element (3), medical nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there exists a contributory relationship between the Veteran's in-service exposure to parasites and his currently bilateral leg condition, and that service connection is therefore warranted as to this claim.  

Specifically, the Veteran was afforded a VA examination in March 2011.  The VA examiner noted the Veteran's complaints of in-service exposure to parasites in 1991 as well as his subsequent gradual painful swelling and scaling of his legs.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that "[t]he [Veteran's] current bilateral leg condition (Elephantiasis verrucosanostrom) is related to condition seen in service in 1991."   The examiner's rationale for his conclusion was based on examination of the Veteran and review of his claims folder.  He further indicated that the symptoms reported by the Veteran during his military service in Saudi Arabia were consistent with his current bilateral leg symptoms.  

The March 2011 VA examination report appears to have been based upon a thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

Finally, the Board notes that there is no medical evidence which demonstrates the Veteran's bilateral leg condition is not related to in-service exposure to parasites.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the competent and probative evidence of record indicates the Veteran's bilateral leg condition is related to his military service.  Hickson element (3), medical nexus, has accordingly been satisfied.

In summary, for reasons and bases expressed above, the Board concludes that service connection for a bilateral leg condition is warranted.  The benefit sought on appeal is granted.

Service connection for a right shoulder condition

The law and regulations pertaining generally to service connection claims have been set forth above and will not be repeated here.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

The Veteran is claiming entitlement to service connection for a right shoulder condition, which he contends is due to his military service.  As to Hickson element (1), the medical evidence of record indicates a current diagnosis of a right shoulder condition.  Specifically, the Veteran has been diagnosed with a chronic right shoulder strain.  See, e.g., the March 2011 VA examination report.  Hickson element (1) is therefore met.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran asserts that he injured his right shoulder during military training in Fort Knox, Kentucky when he fell off a track vehicle.  See, e.g., the July 2010 Board hearing transcript, page 3.  

The Board observes that service treatment records do not indicate that the Veteran complained of or was treated for a right shoulder injury during his periods of military service.  However, the Veteran is competent to attest to experiencing such accident during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, the Veteran is competent to report the circumstances of injuring his right shoulder during his active military service.  Furthermore, the Board finds that the Veteran report of falling from a track vehicle is credible.  There is nothing in the claims folder to suggest that the Veteran did not sustain the accident as described.  Hickson element (2) is therefore arguably met. 

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current right shoulder condition is not related to his military service.

Specifically, the Veteran was afforded a VA examination in March 2011.  In addition to the results of a current examination, the VA examiner considered the Veteran's in-service fall.  Despite the Veteran's in-service right shoulder injury, the VA examiner concluded that, "[i]t is therefore less likely than not this [V]eteran's current shoulder condition is related to his service..."  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and examination of the Veteran.  Further, the examiner indicated that although the Veteran's right shoulder injury was not documented in the available service treatment records, regular physical examinations during service did not show any right shoulder condition.  The examiner additionally noted that the Veteran worked as an assembly line worker in an automobile plant for 19 years after the Veteran was discharged from active duty, and he noted that automobile plant assembly line work is a risk factor for shoulder injuries.  He therefore reported that it is less likely than not that the Veteran's current right shoulder condition is related to his military service.  

The March 2011 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the March 2011 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a right shoulder condition for several years after service and his service records which do not show complaints of or treatment for a right shoulder condition.  Further, in rendering the opinion, the VA examiner considered the Veteran's reported in-service right shoulder injury and progressively worse right shoulder pain, and indicated that the Veteran's military service did not cause his current right shoulder condition.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including right shoulder pain), has presented no clinical evidence of a medical nexus between his diagnosed right shoulder condition and in-service right shoulder injury.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. § 1154(b) only provide an evidentiary presumption concerning events in service; they do not provide a substitute for evidence of a causal nexus between a combat service injury or disease and a current disability, or the continuation of symptoms subsequent to service.  See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as Libertine, Gregory and Kessel, all supra.  Moreover, as noted immediately above, the VA examiner's opinion is consistent with the objective medical evidence of record or, specifically, the lack of a right shoulder condition for more than 15 years after separation from service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a right shoulder condition continually since service.  However, the first postservice evidence of complaint of, or treatment for, a right shoulder condition is dated in August 2007.  See a VA treatment record dated in August 2007.  This was more than 15 years after the Veteran left active service in July 1991.  

While the Veteran is competent to report right shoulder pain over the years since service, the Board notes that a right shoulder condition was not reported at the time of his service discharges from active duty in January 1972 and May 1991.  The Board finds that his current statements regarding a continuity of a right shoulder condition since service are not credible.  His service separation examinations as well as the March 2011 VA examination contradict any current assertion that his current right shoulder condition was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a right shoulder condition for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder condition.  The benefit sought on appeal is accordingly denied.
ORDER

Entitlement to service connection for a bilateral leg condition, to include as secondary to a low back condition, or in the alternative, as due to exposure to herbicides, hazardous chemicals and/or parasites is granted.

Entitlement to service connection for a right shoulder condition is denied. 





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


